EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney of record, Wesley Parker (RN 60,673) on March 23, 2022 to incorporate allowable subject matter into the claims to put the application in condition for allowance.

The application has been amended as follows: 

1. (Currently Amended) An apparatus comprising:
a first transistor coupled between a first supply node and an output node, wherein the first transistor is an N-type transistor;
a resistive device and a second transistor coupled in series between the output node and a second supply node;
a third transistor coupled between the first supply node and the output node, wherein the third transistor is a P-type transistor;
a multiplexer to receive a first power supply and a second power supply, and output the first power supply to the first supply node in a first mode of operation and output the second power supply to the first supply node in a second mode of operation, 
a pre-driver circuitry to receive data, and to output a first control signal to control the first transistor, a second control signal to control the second transistor, and a third control signal to control the third transistor,
wherein, in the first mode of operation, the pre-driver circuitry is to turn-off the third transistor use the first transistor to selectively pull-up the output node based on the data; 
wherein, in the second mode of operation, the pre-driver circuitry is to turn-off the first transistor use the third transistor to selectively pull-up the output node based on the data;
wherein the pre-driver circuitry includes a level shifter; and 
wherein the level shifter, in the second mode of operation, changes a voltage level of the third control signal from a voltage level at which the pre-driver circuitry operates to a voltage level at which the gate of the third transistor operates.

2. (Cancelled)

3. (Previously Presented) The apparatus of claim 1, wherein:
the pre-driver circuitry is to turn off the third transistor via the third control signal, in response to a voltage at the first supply node being lower than a threshold voltage.

4. (Cancelled)

5. (Cancelled)

6. (Previously Presented) The apparatus of claim 1, wherein: 
the pre-driver circuitry is to, in the first and second modes of operation, control the second transistor to selectively pull down the output node based on the data.

7. (Cancelled)

8. (Cancelled)

9. (Previously Presented) The apparatus of claim 1, wherein: 
the first voltage level is equal to, or lower than, 0.7 volts (V); and 
the second voltage level is higher than 1.0 V.

10. (Original) The apparatus of claim 1, wherein: 
the apparatus is a transmitter circuitry included in one of: a memory controller that is to transmit data to a memory interface, or the memory interface that is coupled to a memory.

11. (Previously Presented) The apparatus of claim 1, wherein: 

an output signal at the output node is indicative of the data.

12-21. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art of record, individually or in combination, does not teach the pre-driver circuitry including a level shifter, wherein the level shifter - in the second mode of operation - changes a voltage level of the third control signal from a voltage level at which the pre-driver circuitry operates to a voltage level at which the gate of the third transistor operates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 23, 2022